Name: Commission Regulation (EEC) No 2265/92 of 31 July 1992 revoking Regulation (EEC) No 942/92 concerning the stopping of fishing for anchovy by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 92 Official Journal of the European Communities No L 220/5 COMMISSION REGULATION (EEC) No 2265/92 of 31 July 1992 revoking Regulation (EEC) No 942/92 concerning the stopping of fishing for anchovy by vessels flying the flag of France in France should therefore be permitted ; that conse ­ quently it is necessary to revoke Commission Regulation (EEC) No 942/92, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 942/92 (3) stopped fishing for anchovy in the waters of ICES divi ­ sion VIII by vessels flying the flag of France or registered in France ; Whereas Spain has transferred on 3 July 1992 to France 6 000 tonnes of anchovy in the waters of ICES division VIII ; that fishing for anchovy in the waters of ICES divi ­ sion VIII by vessels flying the flag of France or registered Regulation (EEC) No 942/92 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. O OJ No L 101 , 15. 4. 1992, p . 42.